Order entered March 6, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00206-CV

                        DONAL R. SCHMIDT, JR, ET AL, Appellants

                                               V.

                          COLIN RICHARDSON, ET AL, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-06318

                                           ORDER
       We GRANT the February 27, 2013 motion filed by Vielica Dobbins, Official Court

Reporter for the 134th Judicial District Court of Dallas County, Texas, for an extension of time

to file the reporter’s record. We ORDER the reporter’s record tendered to this Court on

February 27, 2013 filed as of that date.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE